DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
Claims 1-4 and 8-10 are still rejected under 35 U.S.C. 103(a) as being unpatentable over Pinarello et al (Fig. 4a) (of record) for reasons of record.

Allowable Subject Matter
Claims 5-7 and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 4/29/22 have been fully considered but they are not persuasive. Applicant argues that Pinarello is silent about applying the bias voltage Vg1 to the transistor M1, such that the transistor M1 operates in a linear operation mode. Examiner disagrees with this statement. When you apply the bias voltage Vg1 to the gate terminal of transistor M1 in appropriate voltage level (in this case, linear region), the transistor M1 operates in a linear operation mode which is well known in the amplifier arts. Applicant further argues that Pinarello is silent about measuring the first drain-source voltage between a drain terminal and a source terminal of the transistor M1 and a current flowing through the transistor M1 via a connection node 404 a during the period where the transistor M1 operates in the linear operation mode. Again, examiner disagrees with this statement. If you turn the transistor M1 on (linear region) and position a voltage meter at between the drain terminal and source terminal of transistor M1, you can able to read the voltage between the drain terminal and source terminal of transistor M1. Applicant also argues that Pinarello’s invention is irrelevant to a measurement of DC characteristics of the transistors in the power amplifier circuit. It is not clear ------------ for measuring the DC characteristics of the transistors as claimed. It doesn’t matter Pinarello’s invention is irrelevant or relevant to a measurement of DC characteristics of the transistors, what it really matters is  Pinarello has a capability to measure the DC characteristics of the transistors. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Choe whose telephone number is (571) 272-1760.  
               /HENRY CHOE/              Primary Examiner, Art Unit 2843